*454In an action to recover damages for personal injuries, etc., the defendants Long Island Power Authority and Keyspan Corp., doing business as Keyspan Energy, appeal from so much of an order of the Supreme Court, Nassau County (Skelos, J.), dated April 21, 2004, as, upon renewal, adhered to a prior determination of the same court (Burke, J.), dated April 25, 2003, denying their cross motion for summary judgment dismissing the complaint and all cross claims insofar as asserted against them.
Ordered that the order is affirmed insofar as appealed from, with costs.
The plaintiffs commenced this action to recover damages for the injuries sustained by the infant plaintiff Vincent LoGiudici on July 12, 1999, when he touched two signposts at the intersection of Sunrise Highway and Denton Avenue in Village of Lynbrook which became electrified after one of the signposts pierced an underground wire.
Upon renewal, the Supreme Court properly adhered to its prior determination denying the cross motion of the defendants Long Island Power Authority and Keyspan Corp., doing business as Keyspan Energy (hereinafter the appellants), for summary judgment dismissing the complaint and all cross claims insofar as asserted against them since they failed to meet their prima facie burden of proving that they could not be held liable for any negligence arising from the installation of the subject underground wire (see Winegrad v New York Univ. Med. Ctr., 64 NY2d 851 [1985]; see generally Adler v Suffolk County Water Auth., 306 AD2d 229 [2003]).
The appellants’ remaining contention is without merit. Prudenti, P.J., Florio, Cozier and Lifson, JJ., concur.